Per Curiam.
If plaintiff relies upon an actual promise or undertaking by defendant, it should plead the facts plainly and concisely, and eliminate from the cause of action all reference to duties supposed to be imposed by law.
*555Order modified by granting leave to plaintiff to serve an amended complaint within six days after service of order entered hereon, and, as modified, affirmed, with disbursements to plaintiff. Upon service of amended complaint, judgment vacated; and, in default of service of such amended pleading, judgment affirmed, with costs.
Lydon and Frankenthaler, JJ., concur; Levy, J., dissents.